DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amended abstract is accepted. 
Allowable Subject Matter
Claims 1-15 are allowed.
In claim 1, US 20160334255 discloses a method for measuring a speed of a fluid (Fig. 2; Par. 25), comprising the steps of: emitting a measurement ultrasound signal (Fig. 2, 210; Par. 25); acquiring and digitizing a measurement portion (Fig. 2, 220 and 230) of a measurement ultrasound signal (Fig. 2, 210) received after the measurement ultrasound signal (Fig. 2, 220 and 230) has traversed a path of defined length (See Fig. 1) to obtain measurement samples (Par. 25-26); estimating, on the basis of the measurement samples, an amplitude of the measurement portion (Fig. 5, Par. 43); accessing reference samples of a prefilled reference table stored in a memory (Par. 53, 23 “lookup table”, “memory”), the reference samples forming a reference curve which constitutes an interpolation of the measurement samples (Par. 42-43, 53-54); producing adjusted measurement samples by multiplying the measurement samples by a ratio between an amplitude of the reference curve and the amplitude of the measurement portion (Fig. 3, Par. 43); estimating the speed of the fluid on the basis of the path time measurement (Fig. 2, 260, Par. 42).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160334255 A1 METHOD AND SYSTEM FOR FLUID FLOW RATE MEASUREMENT, US 20150317281 A1 GENERATING CORRELATION SCORES, US 20140260589 A1 DOWNHOLE TOOL FOR DETERMINING FLOW VELOCITY, and
US 4782697 A Acoustic current meter.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.J.B/Examiner, Art Unit 2865        


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
09/13/2021